COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        John Chester Helton Taylor v. The State of Texas

Appellate case number:      01-18-00943-CR

Trial court case number:    17-CR-0081

Trial court:                405th District Court of Galveston County

       Appellant, John Chester Helton Taylor, has filed his notice of appeal of the trial
court’s judgment of conviction for the felony offense of aggravated sexual assault of a
child. The clerk’s record was filed in this Court on November 12, 2018. The reporter’s
record was initially due to be filed no later than November 20, 2018. After we granted
the court reporter’s three motions for an extension of time, the reporter’s record was due
by February 28, 2019. The court reporter has filed a fourth motion for an extension of
time. We grant the motion.
     The reporter’s record is due to be filed in this Court no later than Thursday,
March 28, 2019. No further extensions will be granted.
       It is so ORDERED.

Judge’s signature: /s/ Julie Countiss
                    Acting individually     Acting for the Court

Date: __March 12, 2019__




                                            1